COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-12-00200-CV


Thomas G. McCoy                           §      From the 48th District Court

                                          §      of Tarrant County (48-252036-11)
v.
                                          §      July 9, 2015

Alden Industries, Inc.                    §      Opinion by Justice Meier

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. It is ordered that the judgment of the

trial court is affirmed in part and reversed in part. We affirm that portion of the

trial court’s judgment denying Thomas G. McCoy’s motion for partial summary

judgment. We reverse that portion of the trial court’s judgment granting Alden

Industries, Inc. summary judgment and remand this case to the trial court for

further proceedings consistent with this opinion.

      It is further ordered that Appellee Alden Industries, Inc. shall pay all costs

of this appeal, for which let execution issue.

                                     SECOND DISTRICT COURT OF APPEALS


                                     By /s/ Bill Meier
                                         Justice Bill Meier